406 F.2d 1031
Hector PACHECO, Appellant,v.Carl G. HOCKER, Warden of the Nevada State Prison, Appellee.
No. 22885.
United States Court of Appeals Ninth Circuit.
January 23, 1969.
Rehearing Denied February 20, 1969.

Hector Pacheco, for pro se.
Harvey Dickerson, Atty. Gen., Carson City, Nev., C. B. Tapscott, Chief Asst. Atty. Gen., Reno, Nev., for appellee.
Before POPE, HAMLEY and KOELSCH, Circuit Judges.
PER CURIAM:


1
Hector Pacheco, a prisoner of the State of Nevada, appeals from a district court order denying his application for a writ of habeas corpus.


2
After a jury trial Pacheco was convicted of kidnapping in the first degree and on March 8, 1965, a life sentence was imposed upon him. The conviction was affirmed by the Supreme Court of Nevada. Pacheco v. State, 82 Nev. 172, 414 P.2d 100, one judge dissenting. On February 20, 1968, Pacheco filed the instant application for a writ.


3
Three grounds for habeas relief were asserted, namely: (1) prejudicial information came to several members of the state trial jury through newspaper articles reporting on the trial; (2) the prosecutor in his closing argument to the jury referred to Pacheco as a "mad dog," and (3) inflammatory photographs were introduced by the prosecution and admitted in evidence. These same grounds had been urged and rejected in the state appeal.


4
The district court issued an order to show cause, respondent warden made return thereto and moved to dismiss the proceeding. Several exhibits, including the state trial court record, were attached to the return. Pacheco filed a reply to the return.


5
The papers referred to above presented no question of fact as to any of the asserted grounds for relief, other than the ultimate issue of whether Pacheco had a fair trial. Based upon its examination of the pleadings and exhibits, and without holding an evidentiary hearing, the district court denied the application. Pacheco v. Hocker, D.Nev., 295 F. Supp. 829.


6
We affirm for the reasons stated in the district court opinion.